- sixteen SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 NOTICE OF EXEMPT SOLICITATION NAME OF REGISTRANT: McKesson Corporation NAME OF PERSON RELYING ON EXEMPTION: International Brotherhood of Teamsters ADDRESS OF PERSON RELYING ON EXEMPTION: 25 Louisiana Avenue, N.W., Washington, D.C. 20001 Written materials are submitted pursuant to Rule 14a-6(g)(1) promulgated under the Securities Exchange Act of 1934: [The following tweets were posted on July 13, 2016.] · @ISSgovernance recommends support for @Teamsters' #ExecPay proposal @McKesson. Shareholders-Vote FOR #4 on $McK proxy- Mtg 7/27 #corpgov · $MCK CEO to get about $50M in unearned pay if fired in ChangeOfControl. Shareholders- Vote FOR #4 for #ExecPay reform @McKesson; #corpgov
